DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gewicke et al. (US PG pub 2017/0061704).

	Gewicke et al. shows
	In regards to claim 1, 
A method of providing for video game play, comprising: 
for a plurality of electronic devices (computing apparatus 100) with communication capabilities ([0037], “The device 100 may optionally include an input/output port 108 coupled to the processor 102, to enable communication between a game engine and a computer network.”), 
associating each of the electronic devices with communication capabilities with a corresponding one of a plurality of game locations; ([0041], “ A navigation module 202 
determining at least some characteristics of non-player controlled game characters associated with each game location based on information relating to the electronic device with communication capability associated with the game location; (from above, “position and movement of the player's (or non-player user's) avatar”.  Position and movement are characteristics.
receiving a selection of a particular game location;  (from above, “in response to player input, map features, event outcomes and other game states”  the navigation module receives a selection of a particular game location.)  and 
providing information of the non-player controlled game characters associated with the game location to a game device, for use in providing game play, on the game device, including interactions with the non-player controlled game characters. ([0037],  “In a single player game, non-player characters interact with a single player”)
 
	In regards to claim 2,
a server associates the each of the electronic devices with communication capabilities with the corresponding ones of the plurality of game locations. ([0037], “The device 100 may optionally include an input/output port 108 coupled to the processor 
 
In regards to claim 3,
a server determines the at least some characteristics of non-player controlled game characters associated with each game location based on information relating to the electronic device with communication capability associated with the game location. (from above, position, movement and interaction are determined.)
 
In regards to claim 4,
the information relating to the electronic devices with communication capability comprises a type of electronic device with communication capability. (figure 1)
 
	In regards to claim 5,
the information relating to the electronic devices with communication capability comprises a locale of the electronic devices with communication capability. (figures 1 & 2, and see above)
 
	In regards to claim 7,
the information relating to the electronic devices with communication capability comprises a geographic location of the electronic devices with communication capability. (figures 1 & 2, and see above)
 

the information relating to the electronic devices with communication capability for at least some of the electronic devices with communication capability is provided by a game device. ([0037], a game engine)
 
	In regards to claim 9,
providing game play, on the game device, including interactions with the non-player controlled game characters, with the interactions with the non-player controlled game characters including presenting messages from the non-player controlled game characters by the game device. (See above for interaction.  [0036], “A user interface device 104 may be coupled to the processor 102 for providing user control input to a game process operated by a VR game engine executing on the processor 102.  User control input may include, for example, selections from a graphical user interface or other input (e.g., textual or directional commands) generated via a touch screen, keyboard, pointing device 
(e.g., game controller), microphone, motion sensor, camera, or some combination of these or other input devices.”  Textual or directional commands is considered to be presenting messages.)
 
In regards to claim 10,
providing game play, on the game device, including interactions with the non-player controlled game characters, with the interactions with the non-player controlled game characters including transporting at least some non-player controlled game characters from a first game location to a 
 
	In regards to claim 11,
A non-transitory computer readable memory storing program instructions, the program instructions comprising program instructions to configure at least one processor to: 
associate an identified electronic device with communication capability with a game location in a virtual game world;  (see above)
determine at least one characteristic for inhabitants of the game location, based on information relating to the identified electronic device;  ([0042], “Non-player characters may sometimes be referred to as "bots" or "robots" in the context of computer games.”  The bots are considered to be the inhabitants and have the same meaning as a non-playing character as applied above.)
allocate inhabitants to the game location;  ([0041], “The navigation module may similarly manage position and movement of non-player characters through a world map.”)

receive a request from a game device for game play involving the game location;  and transmit information regarding the inhabitants of the game location to a game device.  (see above, device 100, the nav module 200 and a game engine communicate.) 
 	In regards to claim 12,

receive a request for available game locations; (see communication above)  and 
provide available game locations to the game device.  (from above, manage position and movement of non-player characters through a world map.  A world map includes game locations.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gewicke et al. (US PG pub 2017/0061704) in view of Wagner et al. (US PG pub 2019/0272675).

Gewicke et al. shows all of the limitations of the claims except for specifying that the information relating to the electronic devices with communication capability comprises a business associated with the electronic devices with communication capability.
Wagner et al. teaches a smart mirror for location-based augmented reality.  [0122], “For example, the hotel can use the user profile to adjust and setup a room for the user.  For example, a retailer can use the user profile to supply the right items of clothing to the user.  The user profile can be populated with information from one or more sources including the user, analytical data based on the user's use of one or more smart mirror systems, a mobile companion application, and/or the applications that use a smart mirror system.”  The hotel, a business, is associated with this device in order to provide an improved customer experience by use of the electronic device.
Based on the teaching of Metzger et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Gewicke et al. invention commercialize device 100 by associating with a business in order to make virtual advertising money and provide an improved customer experience by use of the electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715